Exhibit 10.3

 

EXECUTION COPY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the
27th day of March, 2018 (the “Effective Date”) by and between Immunomedics,
Inc., a Delaware corporation having its principal offices in Morris Plains, New
Jersey (the “Company”) and Robert Iannone (the “Executive”).

 

WHEREAS, the Company desires to employ Executive as its Chief Medical Officer,
Head of Research and Clinical Development, and Executive desires to serve in
such capacity on behalf of the Company, upon the terms and conditions
hereinafter set forth; and

 

WHEREAS, Executive acknowledges that he has had an opportunity to consider this
Agreement and to consult with an independent advisor of his choosing with regard
to the terms of this Agreement, and enters into this Agreement voluntarily and
with a full understanding of its terms.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.   Employment.

 

1.1       Employment Period. Subject to the provisions for earlier termination
provided herein, Executive’s employment hereunder will be for a two (2) year
term commencing on April 9, 2018 (the “Start Date”) and ending on April 9, 2020
(the “Initial Employment Period”); provided, however, that this Agreement shall
automatically renew for successive one (1) year periods thereafter (each a
“Renewal Period” and together with the Initial Employment Period, the
“Employment Period”), unless at least ninety (90) days prior to the end of the
Initial Employment Period or any Renewal Period, one party notifies the other in
writing that he/it is exercising the option not to renew the term of this
Agreement. The non-renewal of this Agreement in the absence of a successor
employment agreement shall be deemed a termination of Executive’s employment,
effective as of the last day of the then-current Employment Period.

 

1.2       Duties and Responsibilities. Commencing on the Start Date, Executive
shall serve as the Chief Medical Officer, Head of Research and Clinical
Development (“CMO”) of the Company, reporting to the Chief Executive Officer of
the Company (“CEO”) and/or such executive designated by the CEO, and shall
perform all duties and accept all responsibilities incident to such positions as
may be reasonably assigned to Executive by the CEO and/or the Company’s Board of
Directors (the “Board”).

 

1.3       Extent of Services. Executive shall use his best efforts to carry out
Executive’s duties and responsibilities under Section 1.2 hereof and, consistent
with the other provisions of this Agreement, shall devote substantially all of
Executive’s business time, attention and energy thereto. In the performance of
his duties, Executive shall observe and adhere to all applicable Company
policies and procedures as may be interpreted, adopted, revised or deleted from
time to time in the Company’s sole discretion. Except with the prior written
consent of the Board, Executive shall not, during the Employment Period,
undertake or engage in any other employment, occupation or business enterprise
that would interfere with Executive’s





1

--------------------------------------------------------------------------------

 



responsibilities and the performance of Executive’s duties hereunder, except for
(a) reasonable time devoted to volunteer services for or on behalf of such
religious, educational, non-profit and/or other charitable organization as
Executive may wish to serve, (b) reasonable time devoted to activities in the
non-profit and business communities consistent with Executive’s duties, and (c)
such other activities as may be specifically approved by the Company. The
foregoing shall not be construed as preventing Executive from owning less than
one percent (1%) of the total outstanding shares of a publicly traded company.

 

1.4       Principal Location of Services. Executive shall perform his duties
hereunder principally out of the Company’s corporate headquarters (presently
located in Morris Plains, New Jersey) and shall undertake such travel within or
outside of the United States as is necessary or advisable for the efficient
operations of the Company.

 

2.   Compensation and Benefits.

 

2.1       Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate of
Four Hundred Sixty Thousand Dollars ($460,000.00), subject to all required
withholdings and authorized deductions and payable bi-weekly in installments at
such times as the Company customarily pays its other senior level executives.

 

2.2       Annual Discretionary Cash Bonus. For each fiscal year during the
Employment Period, commencing with the July 1, 2017 – June 30, 2018 fiscal year,
Executive shall be eligible to receive an annual discretionary cash bonus (the
“Annual Bonus”) for the services rendered by Executive under this Agreement. The
amount of the Annual Bonus, if any, will be determined by the Compensation
Committee of the Board (the “Compensation Committee”) in its discretion, based
on Executive’s individual performance and Company performance, in each case
measured against performance goals and targets established by the Compensation
Committee. Executive’s Annual Bonus target is forty-five percent (45%) of
Executive’s Base Salary for the applicable fiscal year (the “Target Bonus”). The
amount of the Annual Bonus, if any, will be determined as of the end of each
fiscal year during the Employment Period and shall be paid as soon as reasonably
practicable after the end of each fiscal year to which the bonus relates, but in
no event later than 2-½ months after the end of such fiscal year. To be eligible
to receive an Annual Bonus, or any portion thereof, Executive must be employed
by the Company both at the time the amount of the Annual Bonus, if any, is
determined, and at the time the Annual Bonus, if any, is paid. Any Annual Bonus
for the first year of employment will be prorated based on the number of days
Executive was employed by the Company during the fiscal year in which Executive
commences employment with the Company.

 

2.3       Sign-On Bonus.  As soon as practicable after the Start Date, Executive
shall also be paid a sign-on cash bonus of Sixty Thousand Dollars ($60,000.00),
subject to all required withholdings and authorized deductions (“Sign-On
Amount”), in accordance with the Company’s customary payroll practices.

 

2.4       Equity Compensation.  During the Employment Period, the Executive will
be eligible to be considered by the Board for grants or awards of stock options
or other stock-based





2

--------------------------------------------------------------------------------

 



compensation under the Immunomedics, Inc. 2014 Long-Term Incentive Plan (the
“Plan”).  All grants or awards shall be governed by the relevant plan documents
and requirements and shall be evidenced by the agreement established under the
Plan.  Subject to approval of the Board, the Company will grant the following
equity awards to Executive pursuant to the Plan as soon as practicable on or
after the Start Date:

 

(a)        Stock Option Grant. An option to purchase 110,000 shares of the
Company’s common stock (the “Stock Option Grant”) pursuant and subject to the
Plan and a stock option agreement substantially in the form of stock option
agreement for employees filed with the U.S. Securities and Exchange Commission.
The Stock Option Grant shall be an incentive stock option to the extent
permissible under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”), and will have an exercise price per share equal to the Fair Market
Value (as defined in the Plan) of a share of common stock of the Company as of
the date of grant pursuant to the terms of the Plan. The Stock Option Grant
shall vest 25% on the first anniversary of the date of grant and 2.08333%
monthly thereafter through the fourth anniversary of the date of grant.

 

(b)        Sign-On Grant.

 

(i)         Time-Based Grant. An option to purchase 70,000 shares of the
Company’s common stock (the “Time-Based Option”) pursuant and subject to the
Plan and a stock option agreement substantially in the form of stock option
agreement for employees filed with the U.S. Securities and Exchange Commission.
The Time-Based Option shall be a nonqualified stock option, and will have an
exercise price per share equal to the Fair Market Value (as defined in the Plan)
of a share of common stock of the Company as of the date of grant pursuant to
the terms of the Plan. The Time-Based Option shall vest 25% on the first
anniversary of the date of grant and 2.08333% monthly thereafter through the
fourth anniversary of the date of grant.

 

(ii)       Performance-Based Grant.  An option to purchase 140,000 shares of the
Company’s common stock (the “Performance-Based Option”) pursuant and subject to
the Plan and the stock option agreement attached hereto as Exhibit A. The
Performance Based Option shall be a nonqualified stock option, and will have an
exercise price per share equal to the Fair Market Value of a share of common
stock of the Company as of the date of grant pursuant to the terms of the Plan.

 

2.5       Retirement and Welfare Plans. Executive shall be eligible to
participate in employee retirement and welfare benefit plans made available to
the Company’s senior level executives as a group or to its employees generally,
as such retirement and welfare plans may be in effect from time to time and
subject to the eligibility requirements of the plans. Nothing in this Agreement
shall prevent the Company from amending or terminating any retirement, welfare
or other employee benefit plans or programs from time to time as the Company
deems appropriate.

 

2.6       Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation, which shall be subject in all respects to the terms and conditions of
the Company’s paid time off policies, as may be in effect from time to time.

 





3

--------------------------------------------------------------------------------

 



2.7       Reimbursement of Expenses. Executive shall be reimbursed for all
customary and appropriate business-related expenses actually incurred and
documented in accordance with the Company’s policies or plan applicable to
senior level executives.  Executive shall also be entitled to reimbursement of
up to Fifty Thousand Dollars ($50,000.00) annually, subject to all required tax
withholdings and authorized deductions, towards the payment of actual and
reasonable commuting and housing expenses incurred by Executive in commuting
from Philadelphia, Pennsylvania to New Jersey and which amount(s) shall be paid
in accordance with any applicable Company policies or plan.  In order for the
benefits described in this Section 2.7 to be reimbursed, Executive must provide
appropriate documentation, including an itemization of expenses, to the Company
in a timely manner, and in all cases subject to the Company's general
requirements with respect to the manner of approval and reporting of these
expenses.

 

3.   Termination.  Notwithstanding Section 1, Executive’s employment shall
terminate, and the Employment Period shall terminate concurrently therewith,
upon the occurrence of any of the following events:

 

3.1       Termination Without Cause or Resignation for Good Reason Before a
Change of Control.

 

(a)        The Company may terminate Executive’s employment at any time without
Cause (as defined in Section 3.8) prior to the expiration of the then-current
Employment Period from the position in which Executive is employed hereunder
upon not less than thirty (30) days’ prior written notice to Executive. The
Company shall have the discretion to terminate Executive’s employment during the
notice period and pay continued Base Salary in lieu of notice. In addition,
Executive may initiate a termination of employment by resigning under this
Section 3.1 for Good Reason (as defined in, and in accordance with the notice
provisions set forth in Section 3.8) prior to the expiration of the then-current
Employment Period.

 

(b)        Upon termination under this Section 3.1, Executive shall receive
(i) Executive’s accrued but unpaid Base Salary through the date of termination
(payable on the Company’s first (1st) payroll date after Executive’s date of
termination or earlier if required by applicable law), (ii) any unreimbursed
business expenses incurred by Executive and payable in accordance with the
Company’s standard expense reimbursement policies and Section 19 of this
Agreement, and (iii) benefits earned, accrued and due under any qualified
retirement plan or health and welfare benefit plan in which Executive was a
participant in accordance with applicable law and the provisions of such plan
(collectively, the “Guaranteed Payments”).

 

(c)        If Executive’s employment terminates as described in Section 3.1(a)
above prior to the expiration of the then-current Employment Period and if, upon
such termination, Executive (i) executes within twenty-one (21) days (or
forty-five (45) days to the extent required by applicable law) thereafter and
does not revoke a written release in a form provided by the Company releasing
the Company from any and all claims with respect to all matters arising out of
or related to Executive’s employment by the Company or the termination thereof
(the “Release”), (ii) complies with the terms and conditions of the Release,
including, without limitation, any return of property, non-disparagement, and
confidentiality provisions contained therein, and (iii) complies with the terms
and conditions of Sections 5, 6, 7, and 8 below,





4

--------------------------------------------------------------------------------

 



Executive will be entitled to receive the benefits described below
(collectively, the “Severance”):

 

(iii)      Executive shall receive cash severance in an amount equal to (A) two
(2) months of Executive’s then-current Base Salary per each completed year of
service, with a minimum of six (6) months’ Base Salary and a maximum of twelve
(12) months’ Base Salary (such period, the “Severance Period”) plus (B)
Executive’s Target Bonus for the fiscal year in which Executive’s employment is
terminated prorated based on the number of days Executive is employed during
such fiscal year subject to satisfaction of the applicable performance
conditions as determined by the Company. The severance amount, less all required
withholdings and authorized deductions, shall be paid in substantially equal
installments consistent with the Company’s regularly scheduled payroll until the
Severance has been paid in full, subject to Section 3.1(d) below.

 

(iv)       Provided that Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall, for the duration of the Severance Period,
, pay Executive each month an amount equal to the monthly premiums for COBRA
healthcare continuation coverage under the Company’s medical plan for Executive,
and, where applicable, his spouse and eligible dependents, less an amount equal
to the required monthly employee payment for such coverage calculated as if
Executive had continued to be an employee of the Company throughout such period
(the “COBRA Payment”). Notwithstanding the foregoing, payments specified under
this Section 3.1(c)(ii) shall cease if the Company’s statutory obligation to
provide such COBRA healthcare continuation coverage terminates for any reason
before the expiration of the Severance Period, including but not limited to
Executive’s failure to timely elect continuation coverage under COBRA.

 

(d)        Except as otherwise required by Section 3.9, the benefits described
in subsections (i) and (ii) above shall begin within sixty (60) days after
Executive’s termination date, provided Executive has timely executed and not
revoked the Release within such sixty (60) day period; and provided that
notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive’s designating the calendar year of payment, and
if a payment that is “nonqualified deferred compensation” as defined under
Section 409A of the Code (“Section 409A”) is subject to execution of the Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

 

(e)        Executive agrees and acknowledges that the Severance provided to
Executive pursuant to Section 3.1(c) is in lieu of, and is not in addition to,
any benefits to which Executive may otherwise be entitled under any Company
severance plan, policy, or program, other than the Guaranteed Payments.

 

(f)        Executive agrees and acknowledges that if Executive fails to comply
with Section 5, 6, 7, or 8 below, all payments under Section 3.1(c) shall
immediately cease and Executive shall be required to repay immediately any cash
Severance previously paid by the Company thereunder.

 





5

--------------------------------------------------------------------------------

 



3.2       Termination Without Cause or Resignation for Good Reason After a
Change of Control.

 

(a)        If a Change of Control occurs and, during the one-year period
commencing on the date of the Change of Control, the Company terminates
Executive’s employment without Cause or Executive resigns for Good Reason (as
defined in, and in accordance with the notice provisions set forth in Section
3.8) prior to the expiration of the then-current Employment Period, this Section
3.2 shall apply in lieu of Section 3.1.

 

(b)        Upon termination under this Section 3.2, Executive shall receive the
Guaranteed Payments. With the exception of unreimbursed business expenses, which
shall be paid in accordance with Company policy and Section 19 of this
Agreement, or as otherwise provided in the applicable benefit plan, Executive
will be paid the Guaranteed Payments on the Company’s first (1st) payroll date
after Executive’s date of termination, or earlier if required by applicable law.

 

(c)        If Executive’s employment terminates as described in Section 3.2(a)
above prior to the expiration of the then-current Employment Period and if, upon
such termination, Executive (i) executes within twenty-one (21) days (or
forty-five (45) days to the extent required by applicable law) thereafter and
does not revoke a Release, (ii) complies with the terms and conditions of the
Release, including, without limitation, any return of property,
non-disparagement, and confidentiality provisions contained therein, and (iii)
complies with the terms and conditions of Sections 5, 6, 7, and 8below,
Executive shall be entitled to receive the following payments (collectively, the
“Change of Control Severance”):

 

(i)         Executive shall receive cash severance in an amount equal to (A)
four (4) months of Executive’s then current Base Salary per each completed year
of service, with a minimum of twelve (12) months’ Base Salary and a maximum of
twenty-four (24) months’ Base Salary plus (B) Executive’s Target Bonus for the
fiscal year in which Executive’s employment is terminated. The severance amount
shall be paid in a single lump-sum payment, less all required withholdings and
deductions, subject to Section 3.2(d) below.

 

(ii)       Provided that Executive timely and properly elects continuation
coverage under COBRA, the Company shall, for a period of twelve (12) months
following the date of Executive’s termination of employment (the “COBRA
Period”), pay the COBRA Payment (as defined in Section 3.1(c)(ii) above).
Notwithstanding the foregoing, payments specified under this Section 3.2(c)(ii)
shall cease if the Company’s statutory obligation to provide such COBRA
healthcare continuation coverage terminates for any reason before the expiration
of the COBRA Period, including but not limited to Executive’s failure to timely
elect continuation coverage under COBRA.

 

(iii)      Any outstanding unvested Time-Based Option will vest immediately.

 





6

--------------------------------------------------------------------------------

 



(d)        Except as otherwise required by Section 3.9, the benefits described
in subsections (i) and (ii) above shall be paid or begin, as the case may be,
within sixty (60) days after Executive’s termination date, provided Executive
has timely executed and not revoked the Release within such sixty (60) day
period; and provided that notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of Executive’s execution of the Release,
directly or indirectly, result in Executive’s designating the calendar year of
payment, and if a payment that is “nonqualified deferred compensation” as
defined under Section 409A is subject to execution of the Release could be made
in more than one taxable year, payment shall be made in the later taxable year.

 

(e)        Executive agrees and acknowledges that the Change of Control
Severance provided to Executive pursuant to Section 3.2(c) is in lieu of, and
not in addition to, any benefits to which Executive may otherwise be entitled
under any Company severance plan, policy, or program, other than the Guaranteed
Payments.

 

(f)        Executive agrees and acknowledges that if Executive fails to comply
with Section 5, 6, 7 or 8 below, all payments under Section 3.2(c) shall
immediately cease and Executive shall be required to repay immediately any
Change of Control Severance previously paid by the Company thereunder.

 

3.3       Termination by Reason of Disability. Subject to applicable state and
federal law, the Company may terminate Executive’s employment if Executive has
been unable to perform the material duties of Executive’s position for a period
of ninety (90) consecutive days or one hundred eighty (180) days in the
aggregate during any twelve (12) month period because of physical or mental
injury or illness (“Disability”). Executive agrees, in the event of a dispute
under this Section 3.3 relating to Executive’s Disability, to submit to a
physical examination by a licensed physician jointly selected by the Board and
Executive. If the Company terminates Executive’s employment for Disability,
Executive will not receive the Severance, the Change of Control Severance or any
other severance compensation or benefits, except that the Company shall pay to
Executive the Guaranteed Payments.

 

3.4       Termination by Reason of Death. If Executive dies while employed by
the Company, all obligations of the parties hereunder shall terminate
immediately. Executive will not receive the Severance, the Change of Control
Severance or any other severance compensation or benefits, except that the
Company shall pay to Executive’s executor, legal representative, administrator
or designated beneficiary, as applicable, the Guaranteed Payments.

 

3.5       Termination for Cause or Resignation Without Good Reason. The Company
may terminate Executive’s employment at any time for Cause (as defined in
Section 3.8) upon written notice to Executive and, in any such event, all
payments under this Agreement shall cease. Executive will not receive the
Severance, the Change of Control Severance or any other severance compensation
or benefits, except that the Company shall pay to Executive the Guaranteed
Payments. In addition, Executive may initiate a termination of employment by
resigning under this Section 3.5 without Good Reason (as defined in Section 3.8)
prior to the expiration of the then-current Employment Period by providing at
least three (3) months’ written notice (the “Notice Period”) to the Company and,
in any such event, all payments under this





7

--------------------------------------------------------------------------------

 



Agreement shall cease upon Executive’s last day of employment. Executive will
not receive the Severance, the Change of Control Severance or any other
severance compensation or benefits, except that the Company shall pay to
Executive the Guaranteed Payments.  During the Notice Period, the Company may
elect to place Executive on paid leave for any part or all of the Notice Period,
or may shorten or waive the Notice Period in its sole discretion, without any
compensation due to Executive past the last day of employment.

 

3.6       Notice of Termination. Any termination of Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 12. The notice of termination shall (a)
indicate the specific termination provision in this Agreement relied upon, (b)
briefly summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof; provided, that no
basis need be provided by the Company in connection with a termination without
Cause, and (c) specify the termination date in accordance with the requirements
of this Agreement.

 

3.7       Cooperation with the Company After Termination.  Following termination
of Executive’s employment for any reason, Executive agrees to reasonably
cooperate with the Company in (a) all matters relating to the winding up of
Executive’s pending work and the orderly transfer of any such pending work to
such other employees as may be designated by the Company; (b) responding to
reasonable requests by the Company for information concerning work performed by
Executive during the period of Executive’s employment with the Company and with
regard to any matters that relate to or arise out of the business of the Company
during the period of his employment and about which Executive may have
knowledge, (c) any investigation or review that may be performed by the Company
or any government authority or in any litigation in which the Company may become
involved. The Company will reimburse Executive for any reasonable travel and out
of pocket expenses incurred by Executive in providing such cooperation.
Moreover, with respect to the foregoing clauses (a) and (b), in the event that
the cooperation being requested of Executive is anticipated to be extensive, the
Company and Executive shall discuss in good faith an hourly consulting fee for
Executive’s services.

 

3.8       Definitions.

 

(a)        “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

 

(i)        Executive has been convicted of a felony or enters a plea of guilty
or nolo contendere with respect thereto;

 

(ii)       Executive fails to perform Executive’s reasonably assigned duties for
the Company (other than a failure resulting from Executive’s incapacity due to
physical or mental illness), which failure has continued for a period of at
least thirty (30) days after a written notice of demand for substantial
performance, signed by a duly authorized officer of the Company, has been
delivered to Executive specifying the manner in which Executive has failed
substantially to perform;

 





8

--------------------------------------------------------------------------------

 



(iii)      Executive causes material damage to the property of the Company;

 

(iv)      Executive engages in conduct that is harmful to the public reputation
of the Company;

 

(v)       Executive engages in any act of dishonesty, fraud, or immoral or
disreputable conduct;

 

(vi)      Executive engages in willful misconduct in the performance of
Executive’s duties; or

 

(vii)     Executive materially breaches any covenant or condition of this
Agreement (including Sections 5, 6, 7, 8 or 10 below) or any other written
agreement between the parties, or breaches Executive’s fiduciary duty to the
Company.

 

(b)        “Change of Control” shall mean:

 

(i)         A merger, consolidation, reorganization, or similar form of
corporate transaction approved by the Company’s stockholders, unless securities
representing more than fifty percent (50%) of the total and combined voting
power of the outstanding voting securities of the successor corporation are
immediately thereafter beneficially owned, directly or indirectly, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately prior to such transaction; or

 

(ii)       The sale, transfer or other disposition of Company assets (including
by way of merger or spin-off of any subsidiary or subsidiaries of the Company)
occurring within a twelve (12) month period and representing, at a minimum, not
less than forty percent (40%) of the total gross fair market value of all assets
of the Company, to any person, entity, or group of persons acting in consort,
other than a sale, transfer or disposition to: (A) a stockholder of the Company
in exchange for or with respect to its stock; (B) an entity, fifty percent (50%)
or more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (C) a person, or more than one person acting as a
group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of the outstanding stock of the Company; or (D) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned by a person described in (C); or

 

(iii)      Any transaction or series of related transactions pursuant to which
any person or any group of persons comprising a “group” within the meaning of
Rule 13d-5(b)(l) under the Securities Exchange Act of 1934, as amended (other
than the Company or a person that, prior to such transaction or series of
related transactions, directly or indirectly controls, is controlled by or is
under common control with the Company) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after the consummation of such transaction or series of related





9

--------------------------------------------------------------------------------

 



transactions, whether such transaction involves a direct issuance from the
Company or the acquisition of outstanding securities held by one or more of the
Company’s stockholders; or

 

(iv)       The consummation of a Change in Control (as defined in the Plan).

 

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in the same
proportions by the persons who held the Company’s securities immediately before
such transaction.

 

(c)        “Good Reason” shall mean the occurrence of any of the following
events or conditions, unless Executive has expressly consented in writing
thereto:

 

(i)         A material reduction in Executive’s Base Salary;

 

(ii)       The material diminution of Executive’s duties, responsibilities,
powers or authorities, including the assignment of any duties and
responsibilities materially inconsistent with his position as CMO, provided that
Good Reason shall not exist under this clause (ii) if such material diminution
of authority, duties and responsibilities is a result of: (1) the hiring of
additional subordinates to fill some of Executive’s duties and responsibilities
or (2) any disposition or sale of any subsidiary or business of the Company;

 

(iii)      The Company requires that Executive’s principal office location be
moved to a location more than fifty (50) miles from Executive’s principal office
location immediately before the change without Executive’s prior consent; and

 

(iv)       A material breach by the Company of this Agreement.

 

For purposes of this Agreement, Executive shall not have Good Reason for
termination unless (i) Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) Executive notifies the Company in
writing of the occurrence of the Good Reason condition within sixty (60) days of
such occurrence; (iii) Executive cooperates in good faith with the Company’s
efforts, for a period not less than thirty (30) days following such notice (the
“Cure Period”), to cure the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) Executive terminates his
employment within sixty (60) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

 

3.9       Required Postponement for Specified Executives. If Executive is
considered a “specified employee” (as defined under Section 409A) and payment of
any amounts under this Agreement is required to be delayed for a period of six
(6) months after separation from service pursuant to Section 409A, payment of
such amounts shall be delayed as required by Section 409A, and the accumulated
postponed amounts shall be paid in a lump-sum payment within five (5) days after
the end of the six (6) month period. If Executive dies during the postponement
period prior to the payment of benefits, the amounts postponed on account of
Section 409A shall





10

--------------------------------------------------------------------------------

 



be paid to the personal representative of Executive’s estate within sixty (60)
days after the date of Executive’s death.

 

4.   Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the Severance or Change of Control Severance provided for in
Section 3 of this Agreement, Executive hereby waives Executive’s right to
receive payments under any severance plan or similar program that would
otherwise apply to Executive.

 

5.   Confidentiality. Executive agrees that Executive’s services to the Company
are of a special, unique and extraordinary character, and that Executive’s
position places Executive in a position of confidence and trust with the
Company’s customers, vendors, suppliers, business partners and employees.
Executive also recognizes that Executive’s position with the Company will give
Executive substantial access to Confidential Information (as defined below), the
disclosure of which to competitors of the Company would cause the Company to
suffer substantial and irreparable damage. Executive recognizes, therefore, that
it is in the Company’s legitimate business interest to restrict Executive’s use
of Confidential Information for any purposes other than the discharge of
Executive’s employment duties at the Company, and to limit any potential
appropriation of Confidential Information by Executive for the benefit of the
Company’s competitors and/or to the detriment of the Company. Accordingly,
Executive agrees as follows:

 

(a)        Executive shall not at any time, whether during or after the
termination of Executive’s employment with the Company for any reason, reveal to
any person or entity any of the trade secrets or confidential information of the
Company, or the trade secrets or confidential information of any third party
which the Company is under an obligation to keep confidential, including but not
limited to trade secrets or confidential information respecting inventions,
research, developments, products, product plans, designs, methods, know-how,
techniques, systems, processes, software programs, works of authorship,
processes, formulas, technology, drawings, assays, raw data, scientific
pre-clinical or clinical data, records, databases, formulations, clinical
protocols, equipment designs, customer or vendor lists, projects, plans,
proposals, strategies, market plans, forecasts, financials, and other business
information (“Confidential Information”), except as may be required in the
ordinary course of performing Executive’s duties as an employee of the Company,
and Executive shall keep secret all Confidential Information entrusted to
Executive and shall not use or attempt to use any such Confidential Information
for personal gain or in any manner that may injure or cause loss, or could
reasonably be expected to injure or cause loss, whether directly or indirectly,
to the Company.

 

(b)        The above restrictions shall not apply to: (i) information that at
the time of disclosure is in the public domain through no fault of Executive;
(ii) information received from a third party outside of the Company that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Company; or (iv)
information that may be required by law or an order of any court, agency or
proceeding to be





11

--------------------------------------------------------------------------------

 



disclosed; provided that Executive shall provide the Company prior written
notice of any such required disclosure once Executive has knowledge of it and
will help the Company to the extent reasonable to obtain an appropriate
protective order. Moreover, the foregoing shall not limit Executive’s ability to
(x) to discuss the terms of Executive’s employment, wages and working conditions
to the extent expressly protected by applicable law, (y) to report possible
violations of federal securities laws to the appropriate government enforcing
agency and make such other disclosures that are expressly protected under
federal or state “whistleblower” laws, or (z) to respond to inquiries from, or
otherwise cooperate with, any governmental or regulatory investigation.

 

(c)        Executive agrees that during Executive’s employment with the Company
or any Company subsidiary or affiliate Executive shall not take, use or permit
to be used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature constituting Confidential Information or Developments (as defined below)
otherwise than for the benefit of the Company. Executive further agrees that
Executive shall not, after the termination of Executive’s employment for any
reason, use or permit to be used any such notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials, it being agreed that all of the foregoing
shall be and remain the sole and exclusive property of the Company and that,
immediately upon the termination of Executive’s employment for any reason,
Executive shall deliver all of the foregoing, and all copies thereof, to the
Company, at its main office.

 

(d)        Executive agrees that upon the termination of Executive’s employment
with the Company for any reason, Executive shall not take or retain without
written authorization any documents, files or other property of the Company, and
Executive shall return promptly to the Company any such documents, files or
property in Executive’s possession or custody, including any copies thereof
maintained in any medium or format. Executive recognizes that all documents,
files and property that Executive has received and will receive from the
Company, including but not limited to scientific research, customer lists,
handbooks, memoranda, product specifications, and other materials (with the
exception of documents relating to benefits to which Executive might be entitled
following the termination of Executive’s employment with the Company), are for
the exclusive use of the Company and employees who are discharging their
responsibilities on behalf of the Company, and that Executive has no claim or
right to the continued use, possession or custody of such documents, files or
property following the termination of Executive’s employment with the Company
for any reason.

 

(e)        Pursuant to the Defend Trade Secrets Act of 2016, Executive
acknowledges that Executive will not have criminal or civil liability under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 



12

--------------------------------------------------------------------------------

 



6.   Intellectual Property.

 

(a)        If at any time or times during Executive’s employment with the
Company Executive shall (either alone or with others) make, conceive, discover
or reduce to practice any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) (herein called “Developments”) that (i) relates to the business of
the Company, actual or demonstrably anticipated research of the Company, or any
of the products or services being researched, developed, manufactured or sold by
the Company or which may be used in relation therewith, (ii) results from tasks
assigned to Executive by the Company or any work that Executive performs in
connection with his employment with the Company (whether during working hours or
on Executive’s own time) or (iii) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Company, such Developments and the benefits thereof shall immediately become the
sole and absolute property of the Company and its assigns, and Executive shall
promptly disclose to the Company (or any persons designated by it) each such
Development, and Executive hereby assigns any rights Executive may have or
acquire in the Developments and benefits and/or rights resulting therefrom,
whether during or after Executive’s employment, to the Company and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Company.

 

(b)        Upon disclosure of each Development to the Company, Executive will,
during Executive’s employment and at any time thereafter, at the request and
cost of the Company, sign, execute, make and do all such deeds, documents, acts
and things as the Company and its duly authorized agents may reasonably require:

 

(i)        to apply for, obtain and vest in the name of the Company alone
(unless the Company otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)       to defend any opposition proceedings in respect of such applications
and any opposition proceedings or petitions or applications for revocation of
such letters patent, copyright or other analogous protection.

 

(c)        The Developments will be deemed “Work Made for Hire,” as such term is
defined under the copyright laws of the United States, on behalf of the Company,
and Executive agrees that the Company will be the sole owner of the
Developments, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to Executive. If the Developments, or any portion thereof,
are deemed not to be Work Made for Hire, or the rights in such Developments do
not otherwise automatically vest in the Company, Executive hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Developments, including, without limitation, all of Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Developments, including the right to sue, counterclaim and
recover for all past, present and





13

--------------------------------------------------------------------------------

 



future infringement, misappropriation or dilution thereof, and all rights
corresponding thereto throughout the world. In addition, Executive hereby waives
any so-called “moral rights” with respect to the Developments. To the extent
that Executive has any rights in the results and proceeds of Executive’s service
to the Company that cannot be assigned in the manner described herein, Executive
agrees to unconditionally waive the enforcement of such rights. Executive hereby
waives any and all currently existing and future monetary rights in and to the
Developments and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to Executive’s benefit by virtue of Executive being an employee
of the Company.

 

(d)        In the event the Company is unable, after reasonable effort, to
secure Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney-in-fact for the sole purpose of
acting for and on Executive’s behalf and in his stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright and other
analogous protection thereon with the same legal force and effect as if executed
by Executive.

 

7.   Non-Competition. During Executive’s employment with the Company and for a
period of twelve (12) months after termination of Executive’s employment (for
any reason whatsoever, whether voluntary or involuntary) (the “Non-Competition
Period”), Executive shall not, without the prior written approval of the Board,
whether alone or as a partner, officer, director, consultant, agent, employee,
representative or stockholder of any company or other commercial enterprise, or
in any other capacity, directly or indirectly engage in any business or other
activity anywhere in the world (i) that directly or indirectly relates to the
research, development, testing, manufacture, sale, marketing, or licensing of
therapeutic agents, antibody-drug conjugates, or other biopharmaceutical
products (“Therapeutic Agents”) that would operate via the same target or
antigen or would address the same primary patient population(s) as Therapeutic
Agents that Executive is engaged in researching and developing (the “Business”).
For the avoidance of doubt, the Company and Executive agree and acknowledge that
the restricted Business shall include only the following Targets: Trop-2,
CEACAM5, and HLA DR. The foregoing prohibition shall not prevent Executive’s
employment or engagement after termination of Executive’s employment by any
company or business organization, as long as the activities of any such
employment or engagement, in any capacity, do not involve work on matters
related to the Business as defined above. Executive shall be permitted to own
securities of a public company not in excess of five percent (5%) of any class
of such securities and to own stock, partnership interests or other securities
of any entity not in excess of five percent (5%) of any class of such securities
and such ownership shall not be considered to be in competition with the
Company.

 

8.   Non-Solicitation. During Executive’s employment with the Company and for a
period of twelve (12) months after termination of such employment (for any
reason, whether voluntary or involuntary), Executive agrees that Executive shall
not, except on behalf of the





14

--------------------------------------------------------------------------------

 



Company and in the furtherance of Executive’s authorized duties hereunder,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity:

 

(a)        solicit, entice or induce, or attempt to solicit, entice or induce,
any customer, vendor, supplier, or business development partner to become a
customer, vendor, supplier, or business development partner of any other person,
firm, corporation or other entity with respect to products then sold or under
development by the Company or to cease doing business with the Company, and
Executive shall not approach, assist or aid any other person, firm, corporation
or entity for such purpose or authorize or knowingly approve the taking of such
actions by any other person or entity; or

 

(b)        solicit or recruit, or attempt to solicit or recruit, any employee,
consultant or independent contractor of the Company to terminate employment or
otherwise cease providing services to the Company or to accept employment with,
render services to, or work for a third party, person, or entity other than the
Company; and Executive shall not approach, assist or aid any such person, firm,
corporation or other entity for such purpose or authorize or knowingly approve
the taking of such actions by any other person or entity.

 

9.   General Provisions.

 

(a)        For purposes of Sections 5, 6, 7, and 8 of this Agreement, the term
“Company” shall include the Company’s direct and indirect controlled
subsidiaries and affiliates. Executive acknowledges and agrees that the type and
periods of restrictions imposed in Sections 5, 6, 7, and 8 of this Agreement are
fair and reasonable, and that such restrictions are intended solely to protect
the legitimate interests of the Company, including its Confidential Information,
good will, and business interests, rather than to prevent Executive from earning
a livelihood. Executive recognizes that the Company competes worldwide, and that
Executive’s access to Confidential Information makes it necessary for the
Company to restrict Executive’s post-employment activities in any market in
which the Company competes, and in which Executive’s access to Confidential
Information and other proprietary information could be used to the detriment of
the Company. In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or geographical coverage,
Executive agrees that such restriction or restrictions should be modified and
narrowed, either by a court or by the Company, so as to preserve and protect the
legitimate interests of the Company as described in this Agreement, and without
negating or impairing any other restrictions or agreements set forth herein.

 

(b)        Executive acknowledges and agrees that if Executive should breach any
of the covenants, restrictions and agreements contained herein, irreparable loss
and injury would result to the Company, monetary relief would not compensate for
such breach, and damages arising out of such a breach may be difficult to
ascertain. Executive therefore agrees that, in addition to all other remedies
provided at law or at equity, the Company shall be entitled to have the
covenants, restrictions and agreements contained in Sections 5, 6, 7, and 8
specifically enforced (including, without limitation, by temporary, preliminary,
and permanent injunctions and restraining orders), without the need to post any
bond or security, by any state or federal court in the State of New





15

--------------------------------------------------------------------------------

 



Jersey having equity jurisdiction and Executive agrees to be subject to the
jurisdiction of such court.

 

(c)        Executive agrees that if the Company fails to take action to remedy
any breach by Executive of this Agreement or any portion of the Agreement, such
inaction by the Company shall not operate or be construed as a waiver of any
subsequent breach by Executive of the same or any other provision, agreement or
covenant.

 

(d)        Executive acknowledges and agrees that the payments and benefits to
be provided to Executive under this Agreement are provided as consideration for
the covenants in Sections 5, 6, 7, and 8 hereof.

 

10. Representations and Warranties. Executive represents and warrants the
following to the Company, each of which is a material inducement to the
Company’s willingness to enter into this Agreement and a material provision of
this Agreement:

 

(a)        Other than as previously disclosed in writing or provided to the
Company, Executive is not a party to or bound by any employment agreements,
restrictive covenants, non-compete restrictions, non-solicitation restrictions,
and/or confidentiality or non-disclosure agreements with any other person,
business or entity, or any agreement or contract requiring Executive to assign
inventions to another party (each, a “Restrictive Agreement”).

 

(b)        No Restrictive Agreement prohibits, restricts, limits or otherwise
affects Executive’s employment with the Company as an executive or ability to
perform any of Executive’s duties or responsibilities for the Company as
contemplated herein.

 

(c)        Executive has not made any material misrepresentation or omission in
the course of his communications with the Company regarding the Restrictive
Agreements or other obligations to any current or former employer.

 

(d)        Executive has not, directly or indirectly, removed, downloaded, or
copied any confidential or proprietary information or records of any current or
former employer (or their subsidiaries and/or corporate affiliates) without the
express written consent of an authorized representative of such entity, and
shall not use or possess, as of the date Executive begins employment and during
his employment with the Company, any confidential or proprietary information or
records of any current or former employer (or their subsidiaries and/or
corporate affiliates), whether in hard copy or electronic form, including, but
not limited to, documents, files, disks, or other materials, all of which
Executive is prohibited from using in connection with his employment with the
Company.

 

11. Survivorship. The respective rights and obligations of the parties under
this Agreement, including but not limited to those rights and obligations set
forth in Sections 5, 6, 7, and 8, shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.

 





16

--------------------------------------------------------------------------------

 



12. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand-delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

 

If to the Company, to:

 

Immunomedics, Inc.

300 The American Road

Morris Plains, NJ 07950

Attn: Chief Executive Officer

 

If to Executive, to:

 

The address of his principal residence most recently on file with the Company.

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

13. Contents of Agreement, Amendment, Interpretation and Assignment.

 

(a)        This Agreement, including the Exhibits attached hereto, sets forth
the entire understanding between the parties hereto with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings
concerning Executive’s employment by the Company and cannot be changed or
modified except upon written amendment approved by the Board and executed on its
behalf by a duly authorized officer and by Executive.

 

(b)        The headings in this Agreement are for convenience only, and both
parties agree that they shall not be construed or interpreted to modify or
affect the construction or interpretation of any provision of this Agreement.

 

(c)        All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or
delegatable in whole or in part by Executive. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, within fifteen (15) days of such succession, expressly to
assume and agree to perform this Agreement in the same manner as, and to the
same extent that, the Company would be required to perform if no such succession
had taken place.

 

14. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement that can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other





17

--------------------------------------------------------------------------------

 



jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

15. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

 

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement other than such taxes that are, by their nature, obligations of the
Company (for example, and without limitation, the employer portion of the
Federal Insurance Contributions Act (FICA) taxes).

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.
Facsimile signatures and signatures transmitted by PDF shall be equivalent to
original signatures.

 

18. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New Jersey without giving effect to
any conflicts-of-law provisions or canons of construction that construe
agreements against the draftsperson. Each Party hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court located in New
Jersey or any state court located within such state, in respect of any claim
arising out of or relating to this Agreement or Executive’s employment with the
Company, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts or that the venue thereof may not be appropriate
or that this Agreement may not be enforced in or by such courts. Any appellate
proceedings shall take place in the appropriate courts having appellate
jurisdiction over the courts set forth in this Section.

 

19. Section 409A. This Agreement is intended to comply with or otherwise be
exempt from Section 409A and its corresponding regulations, to the extent
applicable, and shall be so construed. Notwithstanding anything in this
Agreement to the contrary, payments of “nonqualified deferred compensation”
subject to Section 409A may only be made under this Agreement upon an event and
in a manner permitted by Section 409A, to the extent applicable. For purposes of
Section 409A, all payments of “nonqualified deferred compensation” subject to
Section 409A to be made upon the termination of Executive’s employment under
this Agreement





18

--------------------------------------------------------------------------------

 



may only be made upon a “separation from service” under Section 409A. Each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall Executive,
directly or indirectly, designate the calendar year of payment with respect to
any amount that is “nonqualified deferred compensation” subject to Section 409A.
All reimbursements provided under this Agreement that are “nonqualified deferred
compensation” that is subject to Section 409A shall be made or provided in
accordance with Section 409A, including, where applicable, the requirements that
(a) any reimbursement is for expenses incurred during the Employment Period (or
during such other time period specified in this Agreement), (b) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (c) the
reimbursement of an eligible expense will be made on or before the last day of
the taxable year following the year in which the expense is incurred, and (d)
the right to reimbursement is not subject to liquidation or exchange for another
benefit. Nothing herein shall be construed as having modified the time and form
of payment of any amounts or payments of “nonqualified deferred compensation”
within the meaning Section 409A that were otherwise payable pursuant to the
terms of any agreement between Company and Executive in effect prior to the date
of this Agreement.

 

20. Section 280G of the Code.  Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or its
affiliates to Executive or for Executive’s benefit pursuant to the terms of this
Agreement or otherwise (the “Covered Payments”) constitute parachute payments
(the “Parachute Payments”) within the meaning of Section 280G of the Code and,
but for this Section 20, would be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then prior to making the Covered
Payments, a calculation shall be made comparing (i) the Net Benefit (as defined
below) to Executive of the Covered Payments after payment of the Excise Tax to
(ii) the Net Benefit to Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Covered Payments be reduced to the minimum extent necessary to ensure that no
portion of the Covered Payments is subject to the Excise Tax (that amount, the
“Reduced Amount”). “Net Benefit” shall mean the present value of the Covered
Payments net of all federal, state, local, foreign income, employment and excise
taxes.

 

(a)         Any such reduction shall be made in accordance with Section 409A and
the following:

 

(i)        the Covered Payments consisting of cash severance benefits that do
not constitute nonqualified deferred compensation subject to Section 409A shall
be reduced first, in reverse chronological order; and

 

(ii)       all other Covered Payments consisting of cash payments, and Covered
Payments consisting of accelerated vesting of equity based awards to which
Treas. Reg. § 1.280G-1 Q/A-24(c) does not apply, and that in either case do not
constitute nonqualified





19

--------------------------------------------------------------------------------

 



deferred compensation subject to Section 409A, shall be reduced second, in
reverse chronological order;

 

(iii)      all Covered Payments consisting of cash payments that constitute
nonqualified deferred compensation subject to Section 409A shall be reduced
third, in reverse chronological order; and

 

(iv)       all Covered Payments consisting of accelerated vesting of
equity-based awards to which Treas. Reg. § 1.280G-1 Q/A-24(c) applies shall be
the last Covered Payments to be reduced.

 

(b)         Any determination required under this Section 20 shall be made in
writing in good faith by an independent accounting firm selected by the Company
(the “Accountants”). The Company and Executive shall provide the Accountants
with such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 20. For purposes of making the
calculations and determinations required by this Section 20, the Accountants may
rely on reasonable, good-faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants’
determinations shall be final and binding on the Company and Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 20.

 

(c)         It is possible that after the determinations and selections made
pursuant to this Section 20 Executive will receive Covered Payments that are in
the aggregate more than the amount intended or required to be provided after
application of this Section 20 (“Overpayment”) or less than the amount intended
or required to be provided after application of this Section 20
(“Underpayment”).

 

(i)         In the event that: (A) the Accountants determine, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive that the Accountants believe has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then Executive shall pay any such Overpayment to the Company together with
interest at the applicable federal rate (as defined in Section 7872(f)(2)(A) of
the Code) from the date of Executive’s receipt of the Overpayment until the date
of repayment.

 

(ii)       In the event that: (A) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment will be paid promptly by the Company to or for
the benefit of Executive together with interest at the applicable federal rate
(as defined in Section 7872(f)(2)(A) of the Code) from the date the amount
should have otherwise been paid to Executive until the payment date.

 

[SIGNATURE PAGE FOLLOWS]

 

 



20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

IMMUNOMEDICS, INC.

 

 

 

By:

/s/ Michael Pehl

 

Name:

Michael F. Pehl

 

Title:

President and CEO

 

 

 

EXECUTIVE

 

 

 

/s/ Robert Iannone

 

Robert Iannone

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PERFORMANCE-BASED FORM OF STOCK OPTION AGREEMENT

 

 

--------------------------------------------------------------------------------